In the determination of this appeal, it is necessary that we consider and answer two questions: Did the respondent city maintain an attractive nuisance in the form of this sewage disposal plant? Was the respondent *Page 127 
city guilty of negligence in constructing and maintaining this disposal plant, irrespective of the doctrine of attractive nuisance?
It is my opinion that the respondent in this action cannot be held liable on the theory that it has maintained an attractive nuisance. This state has adopted and approved the attractive nuisance doctrine on the basis that the child who is attracted and thereby injured has received an implied invitation and must be given the degree of care to which an invitee is entitled. Baxter v. Park, 44 S.D. 360, 184 N.W. 198. It logically follows that if the trespassing child is to achieve the status of an invitee, he must at some time receive an invitation, either express or implied. In other words, in applying the doctrine of attractive nuisance, one of the necessary elements is that the child was attracted to the danger, and thereby received an implied invitation. Thus it has been held that the dangerous instrumentality that caused the injury to the child must be the same thing which attracted (invited) him to the premises. See 36 A.L.R. 34, 136. In the instant case, an examination of the evidence offered by appellant clearly shows that the boy was not attracted (invited) to the place of his death by the dangerous instrumentality which caused his death, but that he came upon the premises for an entirely different reason. The thing which caused the death of appellant's son was the ditch or trench through the center of the pond. The boy did not come upon the premises to play in the pond, nor was he attracted (invited) by the pond. He came for the purpose of trapping gophers. Clearly, then, if he was not attracted to the premises, he received no implied invitation and cannot be classed as an invitee, and therefore the doctrine of attractive nuisance has no application to this case.
Was the respondent city guilty of negligence in constructing and maintaining this disposal plant, irrespective of the doctrine of attractive nuisance? This theory is much broader than the doctrine of attractive nuisance, and under it the property owner is held liable, regardless of whether the child received an implied invitation to come upon the premises or not. An excellent statement of this theory is found in Ramsay v. Tuthill Building Material Co., 295 Ill. 395, 129 N.E. 127, 129, 36 A.L.R. 23, and we quote: "There is no implied invitation from the mere existence of a dangerous attraction which is not discoverable off the premises; but, if to the knowledge of the owner children habitually come upon his *Page 128 
premises where a dangerous condition exists to which they are exposed, the duty to exercise care for their safety arises, not because of an implied invitation, but because of his knowledge of unconscious exposure to danger which the children do not realize."
It is my opinion that the respondent city cannot be held liable for negligence in the construction and operation of the disposal plant in the absence of any application of the attractive nuisance doctrine. This conclusion is largely influenced by the holding of the United States Supreme Court in United Zinc 
Chemical Co. v. Britt et al., 258 U.S. 268, 42 S.Ct. 299, 66 L.Ed. 615, 36 A.L.R. 28. Generally speaking, the respondent city had the right to construct and maintain its disposal plant on its own property in any manner in which it desired. It is the contention of appellant that respondent's knowledge of the habitual presence of children near the disposal plant conditioned this right and created a duty upon the part of the respondent city to protect them from danger. With this contention I disagree, though I concede without in any manner so deciding, that appellant had the right to present evidence concerning respondent's knowledge of the habitual presence of children. I have shown that there can be no application of the attractive nuisance doctrine because appellant's son never achieved the status of invitee while on the property of respondent city. Having reached that conclusion, this case falls within the statements of Mr. Justice Holmes in United Zinc  Chemical Co. v. Britt et al., supra, wherein he says that property owners owe no special duty to infants who come upon their land without an invitation, either express or implied, and we quote: "Infants have no greater right to go upon other people's land than adults, and the mere fact that they are infants imposes no duty upon landowners to expect them and to prepare for their safety. * * * There can be no general duty on the part of a landowner to keep his land safe for children, or even free from hidden dangers, if he has not directly or by implication invited or licensed them to come there."
Further authorities on the question of the duty of property owners show this rule to be supported by a number of well-reasoned opinions, and I refer briefly to some of them.
In Carr v. Oregon-Washington R.  Nav. Co., 123 Or. 259,261 P. 899, 904, 60 A.L.R. 1434, annotations at page 1445, the *Page 129 
court said: "The courts have well said that no one yet has been able to build a fence which a boy cannot surmount."
The court in Rallo et al. v. Heman Const. Co., 291 Mo. 221,236 S.W. 632, considering the duty of defendant to fence or guard premises for the safety of strangers, young or old, who might go upon or about a pond for pleasure or curiosity, held that the defendant was not liable for the death of an 8 year old boy who drowned in an unguarded pond formed in an abandoned quarry, even though it had permitted children to play on the premises.
In St. Clair v. City of Macon, 43 Ga. App. 598, 159 S.E. 758, the court held that one who created or maintained a pond of water on private premises was under no duty to maintain it in a condition of safety, as against drowning, for children who, with the mere acquiescence and knowledge of the owners but without express or implied invitation, came upon the premises. It also pointed out that the doctrine of the turntable cases did not apply to such situations.
In Cox v. Alabama Water Co., 216 Ala. 35, 112 So. 352, 53 A.L.R. 1336, the court refused recovery against a landowner for the death of an 8 year old child by drowning in a pool which the landowner maintained on his premises, though defendant knew the neighborhood of the pool was frequented by school children. The pool was unfenced, and the court held that to render a landowner responsible for mere condition of his property, in absence of affirmative act calculated to inflict injury, an invitation to the person injured must be implied from conduct amounting to more than sufferance or passive acquiescence, in repeated trespasses.
That an owner of realty is not bound to maintain his property so that one wandering thereon, whether adult or child, cannot sustain injury, is the holding of the Pennsylvania Supreme Court in Selve v. Pilosi, 253 Pa. 571, 98 A. 723. The facts in that case show that a minor child, age 6, fell into a vault and was drowned. The vault was on the back part of a lot. The child's mother testified that she had told the defendant ten days before the accident that she feared her children at play might fall into it, and that he had told her that she should keep her children in the house.
Thompson v. Illinois Cent. R.R. Co., 105 Miss. 636, 63 So. 185, 187, 47 L.R.A., N.S., 1101, 1106, holds the owner not liable for the death of a boy drowned in an unguarded pond on *Page 130 
private property. A California case is cited therein in which the turntable doctrine is discussed. Peters v. Bowman, 115 Cal. 345, 47 P. 113, 598, 56 Am. St. Rep. 106. It places the artificial pond on parity with natural ponds and streams. The quotation from the California case is as follows: "A pond cannot be rendered inaccessible to boys by any ordinary means. Certainly no ordinary fence around the lot upon which a pond is situated would answer the purpose; and therefore, to make it safe, it must either be filled or drained, or, in other words, destroyed."
See, also, the notes beginning at page 1101 of the above L.R.A. citation, on the doctrine of attractive nuisance.
In arriving at my conclusion, I have resorted to the following reasoning: If the infant who comes upon the property of another without invitation is old enough and mature enough to recognize and avoid the dangers existing thereon, then, clearly, the duty of the property owner towards such infant is that duty which is owed to an adult trespasser. However, the fact that the infant who comes upon the property of another without invitation is so young and immature as to be unable to recognize and avoid the dangers existing thereon, does not, in my opinion, create any special duty towards him on the part of the property owner. The property owner owes no general duty of care and protection to such an infant, and the act of the infant's trespass cannot shift the obligation for his care to the property owner. Such was the reasoning of the court in Eades v. American Cast-Iron Pipe Co.,208 Ala. 556, 94 So. 593, 594, when they said: "As for children so little advanced as to be unable to recognize the most patent dangers, their inefficiency cannot be allowed to shift the care of them from the parents to strangers, or to impose upon the owners of property a duty and liability where otherwise none would exist. This is the doctrine that we gather from the weight and reason of the authorities."
In conclusion I will state that the trial court was correct in directing a verdict for respondent, because the evidence presented by appellant clearly shows the lack of any invitation to appellant's son, express or implied, to come upon the property of respondent, and, in the absence of such an invitation, the respondent city owed him no duty of protection from hidden danger.
For the foregoing reasons, I concur that the judgment and order appealed from should be affirmed. *Page 131